                    Case 1:21-cv-00461-LY Document 1 Filed 05/24/21 Page 1 of 8




                             IN THE UNITED STATES DISTRICT COURT
 1                            FOR THE WESTERN DISTRICT OF TEXAS
 2
                                                       §
 3   Lonnie Regan Burris,                              §
                                                       §
 4                         Plaintiff,                  §     Civil Action No.
                                                       §
 5        v.                                           §
                                                       §
 6   BoldLeads. Inc.,                                  §     Jury Trial Demanded
                                                       §
 7
                            Defendant.                 §
                                                       §
 8
                                                       §
 9
                                               COMPLAINT
10
            Lonnie Regan Burris (Plaintiff), by and through his attorneys, Kimmel & Silverman,
11
     P.C., alleges the following against BoldLeads, Inc. (Defendant):
12
                                             INTRODUCTION
13

14
               1.     Plaintiff’s Complaint is based on the Telephone Consumer Protection Act

15   (“TCPA”), 47 U.S.C. §227, et seq. and § 302.101 of the Texas Business & Commercial Code.

16                                      JURISDICTION AND VENUE

17             2.     This Court has subject-matter jurisdiction over the TCPA claims in this action

18   under 28 U.S.C. § 1331, which grants this court original jurisdiction of all civil actions arising
19
     under the laws of the United States. See Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 386-87
20
     (2012) (confirming that 28 U.S.C. § 1331 grants the United States district courts federal-
21
     question subject-matter jurisdiction to hear private civil suits under the TCPA).
22
            3.        Supplemental jurisdiction for Plaintiff’s related state law claims arises under 28
23
     U.S.C. §1367.
24

25



                                                     -1-

                                          PLAINTIFF’S COMPLAINT
                    Case 1:21-cv-00461-LY Document 1 Filed 05/24/21 Page 2 of 8




              4.      This Court has personal jurisdiction over Defendant because Defendant conducts
 1
     business in the State of Texas and because the occurrences from which Plaintiff’s cause of
 2

 3   action arises took place and caused Plaintiff to suffer injury in the State of Texas.

 4            5.      Venue is proper under 28 U.S.C. § 1391 (b)(1) and (2).

 5                                                PARTIES

 6            6.      Plaintiff is a natural person residing in Leander, Texas, 78641
 7            7.      Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).
 8
              8.      Defendant is a business entity with principal place of business, head office, or
 9
     otherwise valid mailing address at 565 W. Chandler, Blvd., Suite 112, Chandler, Arizona,
10
     85224.
11
              9.      Defendant is a “person” as that term is defined by 47 U.S.C. § 153(39).
12
              10.     Defendant acted through its agents, employees, officers, members, directors,
13
     heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and/or
14
     insurers.
15

16                                      FACTUAL ALLEGATIONS

17            11.     Plaintiff has a cellular telephone number ending in 9943.
18
              12.     The area code for the number ending in 9943 is 512.
19
              13.     Area code 512 is an area code used in the Austin area.
20
              14.     Plaintiff has only used this cellular telephone number for business and personal
21
     purposes.
22
              15.     Defendant sent text messages to Plaintiff on his cellular telephone beginning in
23
     or around August 2017 and continuing through January 2020 regarding real estate leads.
24

25
              16.     Defendant did not have Plaintiff’s consent to text Plaintiff on his cellular



                                                      -2-

                                          PLAINTIFF’S COMPLAINT
                  Case 1:21-cv-00461-LY Document 1 Filed 05/24/21 Page 3 of 8




     telephone number.
 1
            17.     Plaintiff did not request information from Defendant regarding its services.
 2

 3          18.     Plaintiff’s telephone number ending in 9943 has been on the Do Not Call

 4   Registry since December 17, 2019.

 5          19.     Upon information and belief, when contacting Plaintiff, Defendant used a dialing

 6   system which had the capacity to store or call phone numbers using a random or sequential
 7   number generator.
 8
            20.     Upon information and belief, Defendant maintains a stored list of 10 digit
 9
     telephone numbers of consumers in its database for communication purposes.
10
            21.     Upon information and belief, Defendant utilize a “predictive dialing system”
11
     which interfaces with software and databases which have the capacity to generate numbers
12
     randomly or sequentially.
13
            22.     The dialing system used by Defendant call phone numbers stored in those
14
     databases.
15

16          23.     Accordingly, Defendant’s dialing systems have the capacity to dial numbers

17   using a random or sequential number generator.

18          24.     Upon information and belief, Defendant’s dialing systems include equipment

19   which dials from the stored list of 10 digit consumer telephone numbers.
20          25.     Defendant’s dialing systems employ computer code and/or algorithms which
21
     result in it randomly or sequentially generating numbers in order to select and dial the stored
22
     10-digit consumer telephone number from the list.
23
            26.     Furthermore, Defendant’s dialing systems use computer code and/or algorithms
24
     to determine the orders/sequence of calls to be automatically dialed.
25



                                                    -3-

                                         PLAINTIFF’S COMPLAINT
                  Case 1:21-cv-00461-LY Document 1 Filed 05/24/21 Page 4 of 8




            27.     The operation of the random/sequential number generator, referred to above
 1
     results in Defendant’s dialing system automatically placing calls to the 10 digit telephone
 2

 3   numbers in Defendant’s stored list(s).

 4          28.     Plaintiff believes and avers that Defendant called his with an automatic telephone

 5   dialing system. Plaintiff believes this because Defendant’s calls to Plaintiff began with a

 6   noticeable pause or delay prior to a live representative of Defendant coming on the line.
 7          29.     While Plaintiff has not had the benefit of discovery, she intends to prove
 8
     Defendant utilized an automatic telephone dialing system in the course of discovery.
 9
            30.     Defendant’s telephone calls were not made for “emergency purposes”.
10
            31.     Plaintiff found Defendant’s repeated calls annoying, frustrating, upsetting,
11
     harassing, and an invasion of his privacy.
12
            32.     Upon information and belief, Defendants conduct business in a manner which
13
     violates the Telephone Consumer Protection Act.
14

15

16                                       COUNT I
                         DEFENDANT VIOLATED THE TCPA 47 U.S.C. §227(b)
17
            33.     Plaintiff incorporates the forgoing paragraphs as though the same were set forth
18
     at length herein.
19
            34.     The TCPA prohibits placing calls using an automatic telephone dialing system or
20
     automatically generated or prerecorded voice to a cellular telephone except where the caller has
21

22   the prior express consent of the called party to make such calls or where the call is made for

23   emergency purposes. 47 U.S.C. § 227(b)(1)(A)(iii).

24          23.     Defendant initiated multiple telephone calls to Plaintiff’s cellular telephone

25 number using an automatic telephone dialing system.



                                                    -4-

                                        PLAINTIFF’S COMPLAINT
                    Case 1:21-cv-00461-LY Document 1 Filed 05/24/21 Page 5 of 8




              24.     The dialing system used by Defendant to call Plaintiff’s cellular telephone calls
 1
     telephone numbers without being prompted by human intervention before each call.
 2

 3            25.     The dialing system used by Defendant to call Plaintiff has the present and/or

 4 future capacity to dial numbers in a random and/or sequential fashion.

 5            26.     Defendant’s calls were not made for “emergency purposes.”

 6            27.     Defendant’s calls to Plaintiff’s cellular telephone were without any prior express
 7 consent.

 8
              28.     Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do
 9
     Not Call Registry since December 17, 2019.
10
              29.     Defendant’s acts as described above were done with malicious, intentional,
11
     willful, reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the
12
     purpose of harassing Plaintiff.
13
              30.     The acts and/or omissions of Defendant were done unfairly, unlawfully,
14
     intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal
15

16   defense, legal justification or legal excuse.

17            31.     As a result of the above violations of the TCPA, Plaintiff has suffered the losses

18   and damages as set forth above entitling Plaintiff to an award of statutory, actual and treble

19   damages.
20

21
                                         COUNT II
22                       DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(c)

23            32.     Plaintiff incorporates the forgoing paragraphs as though the same were set forth

24   at length herein.

25



                                                     -5-

                                          PLAINTIFF’S COMPLAINT
                  Case 1:21-cv-00461-LY Document 1 Filed 05/24/21 Page 6 of 8




            33.     The TCPA prohibits any person or entity of initiating any telephone solicitation
 1
     to a residential telephone subscriber who has registered their telephone number on the National
 2

 3   Do-Not-Call Registry of persons who do not wish to receive telephone solicitations that is

 4   maintained by the Federal Government. 47 U.S.C. § 227(c).

 5          34.     Defendant contacted Plaintiff despite the fact that Plaintiff has been on the Do

 6   Not Call Registry since December 17, 2019.
 7          35.     Defendant texted Plaintiff on multiple occasions during a single calendar year
 8
     despite Plaintiff’s registration on the Do Not Call list.
 9
            36.     Defendant’s acts as described above were done with malicious, intentional,
10
     willful, reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the
11
     purpose of harassing Plaintiff.
12
            37.     The acts and/or omissions of Defendant were done unfairly, unlawfully,
13
     intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal
14
     defense, legal justification or legal excuse.
15

16          38.     As a result of the above violations of the TCPA, Plaintiff has suffered the losses

17   and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

18   damages.

19

20                                       COUNT III
                              DEFENDANT VIOLATED § 302.101 of
21
                           THE TEXAS BUSINESS & COMMERCE CODE
22
            39.     Plaintiff incorporates the forgoing paragraphs as though the same were set forth
23
     at length herein.
24

25



                                                      -6-

                                          PLAINTIFF’S COMPLAINT
                  Case 1:21-cv-00461-LY Document 1 Filed 05/24/21 Page 7 of 8




            40.     Plaintiff received all calls from Defendant in Texas and is entitled to other relief
 1
     under Texas law.
 2

 3          41.     §302.101 of the Texas Business & Commerce Code prohibits sellers from

 4   engaging in telephone solicitation from a location in this state or to a purchaser located in this

 5   state unless the seller obtains a registration certificate from the Office of the Secretary of State

 6   for the business location from which the solicitation is made.
 7          42.     Defendant violated § 302.101 of the Texas Business & Commercial Code when
 8
     its representatives engaged in continuous and repetitive telephone solicitation of Plaintiff
 9
     without obtaining a registration certificate from the Office of the Secretary of State.
10
            43.     §302.302(a) of the Texas Business & Commerce Code provides that a person
11
     who violates this chapter is subject to a civil penalty of no more than $5,000 for each violation.
12
     Furthermore, §302.302(d) provides that the party bringing the action is also entitled to recover
13
     all reasonable cost of prosecuting the action, including court costs and investigation costs,
14
     deposition expenses, witness fees, and attorney fees.
15

16

17
            Wherefore, Plaintiff, Lonnie Regan Burris, respectfully prays for judgment as follows:
18
                    a.      All actual damages Plaintiff suffered (as provided under 47 U.S.C. §
19
                            227(b)(3)(A)) and §302.302 of the Texas Business and Commerce Code;
20

21                  b.      Statutory damages of $500.00 per violative telephone call (as provided

22                          under 47 U.S.C. § 227(b)(3)(B));

23                  c.      Additional statutory damages of $500.00 per violative telephone call (as

24                          provided under 47 U.S.C. § 227(C);
25



                                                     -7-

                                         PLAINTIFF’S COMPLAINT
                Case 1:21-cv-00461-LY Document 1 Filed 05/24/21 Page 8 of 8




                    d.     Treble damages of $1,500.00 per violative telephone call (as provided
 1
                           under 47 U.S.C. § 227(b)(3));
 2

 3                  e.     Additional treble damages of $1,500.00 per violative telephone call (as

 4                         provided under 47 U.S.C. § 227(c);

 5                  f.     Statutory damages of $5,000 per violation (as provided under

 6                         §302.302(a) of the Texas Business and Commerce Code);
 7                  g.     All reasonable attorneys’ fees, witness fees, court costs and other
 8
                           litigation costs incurred by Plaintiff pursuant to §302.302(a) of the Texas
 9
                           Business and Commerce Code;
10
                    h.     Injunctive relief (as provided under 47 U.S.C. § 227(b)(3) and (c); and
11
                    i.     Any other relief this Honorable Court deems appropriate.
12

13
                                    DEMAND FOR JURY TRIAL
14
             Please take notice that Plaintiff, Lonnie Regan Burris, demands a jury trial in this
15

16   case.

17                                               Respectfully submitted,
18
     Dated: 05/24/2021                        By: /s/ Amy L. Bennecoff Ginsburg
19
                                                 Amy L. Bennecoff Ginsburg, Esq.
                                                 Kimmel & Silverman, P.C.
20                                               30 East Butler Pike
                                                 Ambler, PA 19002
21                                               Phone: (215) 540-8888
                                                 Facsimile: (877) 788-2864
22                                               Email: teamkimmel@creditlaw.com
23

24

25



                                                   -8-

                                        PLAINTIFF’S COMPLAINT
